



Exhibit 10(h)


United Rentals, Inc.
2019 Annual Incentive Compensation Plan
1.
Purpose.

The purpose of the United Rentals, Inc. 2019 Annual Incentive Compensation Plan
(this “Plan”) is to attract, retain and motivate selected executive officers and
employees of United Rentals, Inc. (“United Rentals”) and its subsidiaries and
affiliates (together with United Rentals, and their and its successors and
assigns, the “Company”) in order to promote the Company’s growth and
profitability. This Plan replaces the United Rentals, Inc. 2014 Annual Incentive
Compensation Plan beginning with the Performance Period (as defined in Section
4) from January 1, 2019 through December 31, 2019.
2.
Administration.

(a)General. The Plan shall be administered by the Compensation Committee (the
“Committee”) of the United Rentals Board of Directors (the “Board”), as such
committee is from time to time constituted, provided that the Committee may
delegate its duties and powers in whole or in part to any subcommittee thereof
or to any other individual or individuals. Except as specifically provided to
the contrary, references herein to the Committee include any subcommittee,
individual or individuals to whom the Committee has delegated some or all of its
duties and powers.
(b)Role of the Committee. The Committee shall have complete control over the
administration of this Plan, and shall have the authority in its sole and
absolute discretion to: (i) exercise all of the powers granted to it under this
Plan, including designating individuals as Participants (as defined in Section
3) in accordance with Section 3 and establishing the Performance Goals (as
defined in Section 5(a)); (ii) construe, interpret and implement this Plan;
(iii) prescribe, amend and rescind rules and regulations relating to this Plan,
including rules and regulations governing its own operations; (iv) make all
determinations and take all actions necessary or advisable in administering this
Plan (including, without limitation, calculating the Bonus, if any, payable to
each Participant); (v) correct any defect, supply any omission and reconcile any
inconsistency in this Plan; and (vi) amend this Plan to reflect changes in or
interpretations of applicable law, rules or regulations.
(c)Procedures; Decisions Final. Actions of the Committee shall be made by the
vote of a majority of its members. The determination of the Committee on all
matters relating to this Plan and any amounts payable thereunder shall be final,
binding and conclusive on all parties.
(d)No Liability. No member of the Board or any employee of the Company
performing services with respect to the Plan (each, a “Covered Person”) will
have any liability to any person (including any Participant) for any action
taken or omitted to be taken or any determination made, in each case, in good
faith with respect to this Plan or any Participant’s participation in it. Each
Covered Person will be indemnified and held harmless by the Company against and
from any loss, cost, liability or expense (including attorneys’ fees) that may
be imposed upon or incurred by such Covered Person in connection with or
resulting from any action, suit or proceeding to which such Covered Person may
be a party or in which such Covered Person may be involved by reason of any
action taken or omitted to be taken under the Plan, provided that the Company
will have the right, at its own expense, to assume and defend any such action,
suit or proceeding and, once the Company gives notice of its intent to assume
the defense, the Company will have sole control over such defense with counsel
of the Company’s choice. The foregoing right of indemnification will not be
available to a Covered Person to the extent that a court of competent
jurisdiction in a final judgment or other final adjudication, in either case,
not subject to further appeal, determines that the acts or omissions of such
Covered Person giving rise to the indemnification claim resulted from such
Covered Person’s bad faith, fraud or willful misconduct. The




--------------------------------------------------------------------------------





foregoing right of indemnification will not be exclusive of any other rights of
indemnification to which Covered Persons may be entitled under the United
Rentals Restated Certificate of Incorporation or Bylaws, as a matter of law, or
otherwise, or any other power that the Company may have to indemnify such
persons or hold them harmless.
3.
Participants.

The Committee shall have power to designate employees and other persons (other
than non-employee directors of the Company) who provide services to the Company
as eligible participants in this Plan (“Participants”). If an individual is
hired after the Performance Period commences, the individual may become a
Participant in the Plan, and the amount of his or her Bonus may be pro-rated to
reflect the portion of the Performance Period worked. The Committee shall have
the authority at any time to remove Participants from this Plan for that
Performance Period.
4.
Performance Periods.

The Committee shall designate the periods (each, a “Performance Period”) with
respect to which a Participant may be granted the opportunity to earn one or
more payouts. The first Performance Period shall commence January 1, 2019.
Unless otherwise determined by the Committee, the Performance Period shall be
United Rentals’ fiscal year.
5.
Individual Target Awards and Bonuses.

(a)General. Prior to or as soon as practicable following the commencement of a
Performance Period, the target award applicable to a Participant (the
“Individual Target Award”) will be established or otherwise determined and the
performance goals (the “Performance Goals”) applicable to such Participant will
be established by the Committee. The Individual Target Award will generally be
based upon the Participant’s job grade, business, local market, job scope,
responsibilities and experience. The Performance Goals shall be based on one or
more criteria (either separately or in combination) with regard to the
Participant’s individual performance or the performance of the Company
(including a subsidiary, division, other operational unit or administrative
department thereof), that the Committee, in its sole discretion, deems
appropriate. The Performance Goals may incorporate provisions for disregarding
(or adjusting for) changes in accounting methods, corporate transactions
(including, without limitation, dispositions and acquisitions) and other similar
type events or circumstances.
(b)Determination of Bonuses. Following the completion of each Performance
Period, the Committee shall calculate the earned amount based upon each
Participant’s Individual Target Award (such earned amount that the Committee
determines to pay to a Participant for a Performance Period, a “Bonus”) based on
the level of attainment of the Performance Goals or any other criteria as
determined by the Committee in its sole discretion. The Committee has the sole
discretion to determine whether all, any portion of or an amount greater than a
Participant’s Individual Target Award shall be paid, and the specific amount, if
any, to be paid to each Participant, subject in all cases to the terms,
conditions and limits of this Plan. The Committee may, at any time, establish
(and, once established, rescind, waive or amend) additional conditions and terms
of payment of Individual Target Awards (including, but not limited to, the
achievement of other financial, strategic or individual goals, which may be
objective or subjective) as it may deem desirable in carrying out the purposes
of this Plan.
(c)Vesting; Payment. Bonuses for a Performance Period will be awarded as the
Committee determines in its sole discretion and shall be payable by the Company,
in the discretion of the Committee, in cash and/or an United Rentals
equity-based award of equivalent value (provided that in determining the number
of shares of United Rentals common stock (whether restricted or unrestricted)
that is equivalent to a dollar amount, that dollar amount shall be divided by
the closing price of a share of common stock as reported on the New York Stock
Exchange on the date any equity-based award in settlement of the incentive (or a
portion thereof) is granted (with fractional shares being rounded to the nearest
whole


2

--------------------------------------------------------------------------------





share)). The cash portion of the Bonus shall be paid by March 15th in the fiscal
year after the fiscal year in which the Performance Period in which they are
earned is completed, generally at such time as incentives are paid by United
Rentals for the relevant fiscal year. Any equity-based award shall be granted
under a stockholder-approved equity-based compensation plan subject to such
terms and conditions (including vesting requirements) as the Committee and the
administrative committee of the plan under which such equity-based award is
granted may determine. Subject to approval by the Committee and to any
requirements imposed by the Committee in connection with such approval, each
Participant may be entitled to defer receipt, under the terms and conditions of
any applicable deferred compensation plan of the Company and the requirements of
Section 409A of the Code, of part or all of any payments otherwise due under
this Plan. No Participant shall have any right to payment of any amounts under
this Plan unless and until the Committee determines (i) the amount of such
Participant’s Bonus, (ii) that such Bonus shall be paid and (iii) the method and
timing of its payment.
(d)Termination During a Performance Period. If a Participant’s employment with
the Company terminates for any reason before the end of a Performance Period,
the Participant shall not be entitled to any Bonus under this Plan for that
Performance Period unless otherwise provided in the terms of the Individual
Target Award or an employment agreement, severance plan or agreement or similar
agreement, or otherwise determined by the Committee in connection with specified
terminations of employment. A Participant who is terminated for gross misconduct
after the end of the Performance Period shall forfeit participation in this
Plan, and no Bonus shall be payable to such a Participant.
6.
General Provisions.

(a)Amendment and Termination. The Board or the Compensation Committee of the
Board may at any time and from time to time modify, alter, amend, suspend,
discontinue or terminate this Plan, except that no modification, alteration,
amendment, suspension, discontinuation or termination may materially impair the
rights of a Participant under any Individual Target Award theretofore granted
without the Participant’s consent, except for an amendment made to comply with
applicable law, stock exchange rules or accounting rules.
(b)Nonassignability. No rights of any Participant under this Plan may be sold,
exchanged, transferred, assigned, pledged, hypothecated or otherwise disposed of
(including through the use of any cash-settled instrument), either voluntarily
or involuntarily by operation of law, other than by will or by the laws of
descent and distribution. Any sale, exchange, transfer, assignment, pledge,
hypothecation or other disposition in violation of the provisions of this
Section 6(b) shall be void and shall not be recognized or given effect by the
Company.
(c)Plan Creates No Employment Rights. Nothing in this Plan shall confer upon any
Participant the right to continue in the employ of the Company for the
Performance Period or thereafter or affect any right which the Company may have
to terminate such employment.
(d)Choice of Forum.
1.Jurisdiction. The Company and each Participant, as a condition to such
Participant’s participation in this Plan, hereby irrevocably submit to the
exclusive jurisdiction of any state or federal court of appropriate jurisdiction
located in the County of Fairfield, State of Connecticut over any suit, action
or proceeding arising out of or relating to or concerning this Plan that is not
otherwise arbitrated or resolved according to Section 6(e). The Company and each
Participant, as a condition to such Participant’s participation in this Plan,
acknowledge that the forum designated by this Section 6(d) has a reasonable
relation to this Plan and to the relationship between such Participant and the
Company. Notwithstanding the foregoing, nothing herein shall preclude the
Company from bringing any action or proceeding in any other court for the
purpose of enforcing the provisions of this Section 6(d).


3

--------------------------------------------------------------------------------





2.Acceptance of Jurisdiction. The agreement by the Company and each Participant
as to forum is independent of the law that may be applied in the action, and the
Company and each Participant, as a condition to such Participant’s participation
in this Plan, (i) agree to such forum even if the forum may under applicable law
choose to apply non-forum law, (ii) hereby waive, to the fullest extent
permitted by applicable law, any objection which the Company or such Participant
now or hereafter may have to personal jurisdiction or to the laying of venue of
any such suit, action or proceeding in any court referred to in Section 6(d)(1),
(iii) undertake not to commence any suit, action or proceeding arising out of or
relating to or concerning this Plan in any forum other than the forum described
in this Section 6(d) and (iv) agree that, to the fullest extent permitted by
applicable law, a final and non-appealable judgment in any such suit, action or
proceeding in any such court shall be conclusive and binding upon the Company
and each Participant.
3.Service of Process. Each Participant, as a condition to such Participant’s
participation in this Plan, hereby irrevocably appoints the General Counsel of
United Rentals as such Participant’s agent for service of process in connection
with any action, suit or proceeding arising out of or relating to or concerning
this Plan that is not otherwise arbitrated or resolved according to Section
6(e), who shall promptly advise such Participant of any such service of process.
4.Confidentiality. Each Participant, as a condition to such Participant’s
participation in this Plan, agrees to keep confidential the existence of, and
any information concerning, a dispute, controversy or claim described in this
Section 6(d), except that a Participant may disclose information concerning such
dispute, controversy or claim to the arbitrator or court that is considering
such dispute, controversy or claim or to such Participant’s legal counsel
(provided that such counsel agrees not to disclose any such information other
than as necessary to the prosecution or defense of the dispute, controversy or
claim).
(e)Dispute Resolution. Subject to the provisions of Section 6(d), any dispute,
controversy or claim between the Company and a Participant, arising out of or
relating to or concerning this Plan or any Individual Target Award or Bonus
shall be finally settled by binding arbitration in New York, New York before,
and in accordance with the rules then obtaining of, the American Arbitration
Association (the “AAA”) in accordance with the commercial arbitration rules of
the AAA. Prior to arbitration, all claims maintained by a Participant must first
be submitted to the Committee in accordance with claims procedures determined by
the Committee.
(f)Governing Law. All rights and obligations under this Plan shall be governed
by and construed in accordance with the laws of the State of Connecticut,
without regard to principles of conflict of laws.
(g)Tax Withholding. In connection with any payments to a Participant or other
event under this Plan that gives rise to a federal, state, local or other tax
withholding obligation relating to this Plan (including, without limitation,
FICA tax), (i) the Company may deduct or withhold (or cause to be deducted or
withheld) from any payment or distribution to such Participant whether or not
pursuant to this Plan or (ii) the Committee shall be entitled to require that
such Participant remit cash (through payroll deduction or otherwise), in each
case in an amount sufficient in the opinion of the Company to satisfy the amount
required by law to be withheld.
(h)Severability. If any of the provisions of this Plan is finally held to be
invalid, illegal or unenforceable (whether in whole or in part), such provision
shall be deemed modified to the extent, but only to the extent, of such
invalidity, illegality or unenforceability and the remaining provisions shall
not be affected thereby.


4

--------------------------------------------------------------------------------





(i)No Third Party Beneficiaries. This Plan shall not confer on any person other
than the Company and any Participant any rights or remedies hereunder.
(j)Successors and Assigns. The terms of this Plan shall be binding upon and
inure to the benefit of the Company and its successors and assigns and each
permitted successor or assign of each Participant as provided in Section 6(b).
(k)Plan Headings. The headings in this Plan are for the purpose of convenience
only and are not intended to define or limit the construction of the provisions
hereof.
(l)Construction. In the construction of this Plan, the singular shall include
the plural, and vice versa, in all cases where such meanings would be
appropriate.
(m)Section 409A of the Code. The Company intends that Bonus payments under this
Plan shall be exempt from Section 409A of the Code as short-term deferrals and
shall not constitute “deferred compensation” within the meaning of Section 409A
of the Code (absent a valid deferral election under the terms of another plan or
arrangement maintained by the Company). This Plan shall be interpreted,
construed and administered in accordance with the foregoing intent, so as to
avoid the imposition of taxes and penalties on Participants pursuant to Section
409A of the Code. The Company shall have no liability to any Participant or
otherwise if this Plan or any Bonus paid or payable hereunder is subject to the
additional tax and penalties under Section 409A of the Code.
(n)No Liability With Respect to Tax Qualification or Adverse Tax Treatment.
Notwithstanding anything to the contrary contained herein, in no event shall the
Company be liable to a Participant on account of the failure of any Bonus or
amount payable under this Plan to (a) qualify for favorable United States or
foreign tax treatment or (b) avoid adverse tax treatment under United States or
foreign law, including, without limitation, Section 409A.
(o)No Funding. The Company shall be under no obligation to fund or set aside
amounts to pay obligations under this Plan. Participants shall have no rights to
any amounts under this Plan other than as a general unsecured creditor of the
Company.
(p)No Rights to Other Payments; No Limitation on Other Payments. The provisions
of this Plan provide no right or eligibility to a Participant to any other
payouts from the Company under any other alternative plans, schemes,
arrangements or contracts the Company may have with any employees or group of
employees of the Company. Nothing in this Plan shall preclude or limit the
ability of the Company to pay any compensation to a Participant under any other
plan or compensatory arrangement whether or not in effect on the date this Plan
was adopted.
(q)No Effect on Benefits. Bonuses and payments under this Plan shall constitute
special discretionary incentive payments to the Participants and shall not be
required to be taken into account in computing the amount of salary or
compensation of the Participants for the purpose of determining any
contributions to or any benefits under any pension, retirement, profit-sharing,
incentive, life insurance, severance or other benefit plan of the Company or
under any agreement with a Participant, unless the Company or such other
arrangement specifically provides otherwise.
(r)Clawback Policy. The Bonuses granted under this Plan are subject to the terms
of the Company’s recoupment, clawback or similar policy as it may be in effect
from time to time, as well as any similar provisions of applicable law, any of
which could in certain circumstances require repayment or forfeiture of Bonuses
or any shares of common stock or other cash or property received with respect to
Bonuses (including any value received from a disposition of shares of common
stock acquired upon payment of Bonuses).
(s)Term of Plan. This Plan shall continue until suspended, discontinued or
terminated by the Board or the Compensation Committee of the Board in its sole
discretion provided that the existence of


5

--------------------------------------------------------------------------------





this Plan at any time or from time to time does not guarantee or imply the
payment of any Bonuses hereunder, or the establishment of any future plans or
the continuation of this Plan.




6